PER CURIAM.
In this action for damages, at a case management conference, the trial court instructed the parties to “set down” a hearing in ten days. After the ten days expired, and no hearing had been “set down,” the trial court dismissed the case without prejudice, which may be the equivalent of a dismissal with prejudice because of the statute of limitations. We reverse the order because it does not contain “an express finding of a willful or deliberate refusal to obey a court order” which is a requisite for the sanction of dismissal. Commonwealth Fed. Sav. and Loan Ass’n v. Tubero, 569 So.2d 1271, 1272 (Fla.1990). Nor do we think, even if there had been such a finding, dismissal would have been justified. Reversed.
WARNER, C.J., KLEIN and TAYLOR, JJ., concur.